Citation Nr: 0332039	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a scar from hernia 
surgery, to include as secondary to a service-connected 
appendectomy scar.

2.  Entitlement to an increased evaluation for an 
appendectomy scar, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO in 
Huntington, West Virginia, a transcript of which has been 
associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.


Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  For 
the reasons stated below, the Board finds that examinations 
are warranted with respect to both issues currently on 
appeal.  

The veteran contends that the residuals of his right hernia 
repair were a proximate result of the service-connected 
appendectomy scar.  VA records show that on a visit in April 
1985 for complaints related to the service-connected 
appendectomy scar, the examiner found a slight tender and 
hard mass in the right lower quadrant area just medial to the 
appendectomy scar.  A left hernia had also been discovered.  
In July 1985, the veteran underwent right inguinal hernia 
surgery and release of appendectomy scar adhesions.  It was 
determined that the right side would be corrected first given 
the nature of the right sided appendix scar with its 
adhesions and symptomatic nature.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  Judicial interpretation 
of the matter of secondary service connection, embodied in 38 
C.F.R. § 3.310, requires consideration of whether or not a 
service- connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
These considerations require development of the medical 
record, inasmuch as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  

A medical opinion is essential in this case to answer the 
question of whether or not the appendectomy scar adhesions 
and complications caused or contributed to the development of 
a right inguinal hernia.  In making such a determination, it 
is essential for the examiner to have access to the medical 
evidence of record in order to make a specific determination 
in this regard.  Therefore, an examination is in order.

Furthermore, under the Veterans Claims Assistance Act of 2000 
(VCAA), a veteran is entitled to a complete VA medical 
examination that includes securing a nexus opinion based on 
all possible evidence.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran was afforded a VA examination in January 2002, 
but the examiner did not address the specific question 
presented by this case.  The Board points out that questions 
involving the presence of disease involves diagnostic skills 
and is within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the evidence 
of record is insufficient to decide the issue of service 
connection with any certainty.  

Regarding the evaluation of the appendectomy scar, the Board 
notes that amendments have been made to the criteria used to 
rate skin disorders under 38 C.F.R. § 4.118.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  The amendments to the 
rating criteria took effect on August 30, 2002, subsequent to 
the issuance of the statement of the case on August 26, 2002.  
Therefore, the veteran has not been informed of the changes 
and his claim has not been considered under the new criteria.  

The Board points out that the application of the recently 
amended rating criteria may necessitate a VA rating 
examination.  In developing the case, it is essential to 
obtain medical findings that are stated in terms conforming 
to the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  A thorough and contemporaneous 
examination should include the examiner's access to the 
veteran's medical history, in order to assess to all 
applicable rating criteria, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); 38 C.F.R. § 4.1 (2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  


Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should afford the veteran 
a special dermatological examination by a 
specialist in dermatological diseases or 
other appropriate available medical 
specialist including on a fee basis if 
necessary to determine the current nature 
and severity of his service-connected 
appendectomy scar.  

The claims file, copies of the old and 
new versions of 38 C.F.R. § 4.118, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner must be requested to address 
the previous and amended provision of the 
38 C.F.R. § 4.118 in evaluating the 
nature and extent of severity of the 
appendectomy scar.  Any opinions 
expressed by the examiner as to the 
extent of severity of the appendectomy 
scar must be accompanied by a complete 
rationale.

3.  The VBA AMC should arrange for a 
special gastrointestinal examination of 
the veteran by a specialist in 
gastrointestinal diseases or other 
appropriate available medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent or severity, and etiology of the 
right inguinal hernia.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner must be requested to express 
an opinion as to whether a hernia 
surgical scar is due to service, or if 
preexisting service, was aggravated 
thereby.  If it is determined that a 
hernia scar is not due to service, the 
examiner must express an opinion as to 
whether such is causally related to the 
service-connected appendectomy scar.  If 
it is determined that such relationship 
does not exist, then the examiner must be 
requested to express an opinion as to 
whether a hernia scar is aggravated by 
the service-connected appendectomy scar.  
If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the hernia scar;
(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
appendectomy scar, based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of a hernia scar are proximately due to 
the service-connected appendectomy scar.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for residuals of a hernia 
repair as secondary to a service-
connected appendectomy scar, and an 
increased rating for an appendectomy 
scar.  

In adjudicating the increased rating 
claim, the VBA AMC should take into 
account the newly amended provisions of 
38 C.F.R. § 4.118, and document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2003).  

Furthermore, the VBA AMC should 
adjudicate the claims of service 
connection for residuals of a hernia 
repair and specifically consider whether 
this claimed disability increased in 
severity as a result of his service-
connected appendectomy scar pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.   Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any VA 
scheduled examination(s) may adversely affect the outcome of 
the claims for service connection and increased evaluation, 
and may in fact result in a denial.  38 C.F.R. § 3.655 
(2003); 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

